1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT

9                               SOUTHERN DISTRICT OF CALIFORNIA

10
                                                           Case No.: 18cv1203-LAB(BLM)
11   ALEXANDRA INVESTMENTS, INC., a
     corporation,
12                                                         ORDER DENYING DEFENDANT FCA US
                                          Plaintiff,       LLC’S AMENDED MOTION TO ALLOW
13                                                         FCA US LLC’S REPRESENTATIVE TO
     v.                                                    APPEAR TELEPHONICALLY AT THE
14
                                                           EARLY NEUTRAL EVALUATION
     FCA US LLC, a limited liability company, and
15                                                         CONFERENCE
     DOES 1 through 100, inclusive,
16                                    Defendants.          [ECF No. 35]
17

18

19         On March 4, 2019, Defendant FCA US LLC (“Defendant”) filed a motion to excuse the

20   personal appearance of Kris Krueger at the March 11, 2019 Early Neutral Evaluation Conference

21   (“ENE”). ECF No. 33. Defendant’s motion was denied on March 5, 2019 for lack of good cause.

22   ECF No. 34. On March 6, 2019, Defendant filed an amended motion again requesting that Mr.

23   Krueger be excused from personal appearance at the ENE. ECF No. 35. While Defendant’s

24   amended motion set forth a new reason as to why Mr. Krueger prefers to appear telephonically,

25   Defendant failed to mention why this information was not included in the original motion and

26   failed to provide any details regarding the mandatory meeting such as when it was scheduled,

27   the type of meeting, and whether it can be rescheduled. See generally id.

28   ///

                                                       1
                                                                                   18cv1203-LAB(BLM)
1          As previously stated, the Court believes that the presence of all parties and counsel is

2    critical to the possibility of a successful settlement. Defendant’s motion is therefore, DENIED.

3    Mr. Krueger and defense counsel must appear in person at the scheduled ENE.

4          IT IS SO ORDERED.

5

6    Dated: 3/8/2019

7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                    2
                                                                                    18cv1203-LAB(BLM)
